Case 1:21-cr-00025-RDM Document 7 Filed 02/24/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA _. : CRIMINAL NO. 21-CR-25 (RDM)
v.
: VIOLATIONS:
JORDEN ROBERT MINK, > =:18 U.S.C. §§ 1512(c)(2), 2
. : (Obstruction of an Official Proceeding)
Defendant. : 18 U.S.C. §§ 641, 2

: (Theft of Government Property)

> 18 U.S.C. § 1361
(Destruction of Government Property)

: 18U.S.C. § 1752(a)(1) and (b)(1)(A)

: (Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

18 U.S.C. § 231(a)(3)

(Civil Disorder)

: 18 U.S.C. §§ 111(a)(1) and (b)

:  (Assaulting, Resisting, or Impeding

: Certain Officers Using a Dangerous

: Weapon)

> «©. 18 U.S.C. § 111(a)(1)

:  (Assaulting, Resisting, or Impeding

: Certain Officers)
INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00025-RDM Document 7 Filed 02/24/21 Page 2 of5

COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, JORDEN
ROBERT MINK attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, by entering and remaining in the United States
Capitol without authority and committing an act. of civil disorder, engaging in disorderly and

disruptive conduct, and destroying federal property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK
did embezzle, steal, purloin, knowingly convert to his use and the use of another, and without
authority, sold, conveyed and disposed of any record, voucher, money and thing of value of the
United States and any department and agency thereof, that is, chairs, a lamp, and drawers, which

have a value of more than $1000.

(Theft of Government Property and Aiding and Abetting, in violation of Title 18,
United States Code, Section 641 and 2)

_ COUNT THREE
On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK
did willfully injure and commit depredation against property of the United States, and of any
department and agency thereof, and any property which has been and is being manufactured and
constructed for the United States, and any department or agency thereof, that is windows, causing

damage in an amount more than $1000.

’ (@estruction of Government Property, in violation of Title 18, United States Code,
Section 1361)
Case 1:21-cr-00025-RDM Document 7 Filed 02/24/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, JORDEN ROBERT MINK
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off or otherwise restricted area within the United States Capitol and its grounds,
where the Vice President and Vice President-elect were temporarily visiting, without lawful
authority to do so, and, during and in relation to the offense, did use and carry a deadly and

dangerous weapon, that is, a baseball bat and a long pole.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or
Dangerous Weapon, in violation of Title 18, United States Code, Section 1752(a)(1) and

(b)(1)(A))

COUNT FIVE
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
“or any deliberation of, a committee of Congress or either House of Congress.
(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
COUNT SIX
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly engaged in an act of physical violence within the United States Capitol

Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))
Case 1:21-cr-00025-RDM Document 7 Filed 02/24/21 Page 4of5

COUNT SEVEN
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.
(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))
COUNT EIGHT
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT NINE
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK
using a deadly or dangerous weapon, that is, a long pole, did forcibly assault, resist, oppose,
impede, intimidate, and interfere with, an officer and employee of the United States, and of any
branch of the United States Government (including any member of the uniformed services), and
any person assisting such an officer and employee, while such officer or employee was engaged

in or on account of the performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))
Case 1:21-cr-00025-RDM Document 7 Filed 02/24/21 Page5of5

COUNT TEN
On or about January 6, 2021, in the District of Columbia, JORDEN ROBERT MINK did
forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of
the United States, and of any branch of the United States Government (including any member of
the uniformed services), and any person assisting such an officer and employee, while such person
was engaged in and on account of the performance of official duties, and where the acts in vio lation

of this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

A TRUE BILL:

FOREPERSON.

Mecha KR. Sheu fac.
Attorney of the United States in
and for the District of Columbia.
